Citation Nr: 0329318	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1952 to December 1959.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from two 
March 1999 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran requested a Travel Board hearing 
before a Veterans Law Judge.  He failed to appear for the 
hearing scheduled in August 2003.  


REMAND

In his April 2000 Substantive Appeal (Form-9), the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge at the Winston-Salem RO.  In July and August 2003, he 
was sent correspondence concerning the date, time and 
location of the scheduled hearing; however, due to a change 
in his mailing address, the veteran did not receive this 
notification.  In October 2003, he submitted a good cause 
motion to reschedule the hearing.  The undersigned approved 
the motion under the provisions of 38 C.F.R. § 20.704.  
Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  
Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Since this case is being 
remanded anyway to schedule a hearing, the RO must take this 
opportunity to ensure that notice to the veteran is proper 
under the VCAA, Quartuccio, and PVA.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the recent decision in PVA, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claim for the 
benefit sought (service connection for 
degenerative disc disease of the lumbar 
spine), what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development, as well as the 
time period provided for response.  

2.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge.  

Thereafter, the case should be processed in accordance with 
established appellate procedures.  No action is required of 
the appellant until he is notified.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

